                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8     DEBORAH MICHELLE MENG,                               Case No. 17-cv-05661-RMI
                                   9                     Plaintiff,
                                                                                              ORDER DISMISSING CASE
                                  10              v.                                          WITHOUT PREJUDICE
                                  11     NANCY A BERRYHILL,
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          This Social Security appeal was filed on September 29, 2017. See (dkt.1). Plaintiff’s

                                  15   motion for summary judgment was due on May 16, 2018. See (dkt. 20). More than seven months

                                  16   have now elapsed since Plaintiff’s motion for summary judgment was due. The motion has not

                                  17   been filed and Plaintiff has not otherwise communicated with the court.

                                  18          On October 18, 2018, the court entered an Order to Show Cause re Dismissal. See (dkt.

                                  19   21). In the order the court took judicial notice of the fact that Plaintiff’s attorney of record,

                                  20   Kenneth J. Collins, is now deceased. The court further noted that no new attorney has substituted

                                  21   in to represent Plaintiff. The court therefore ordered Plaintiff to show cause, no later than

                                  22   November 5, 2018, why this appeal should not be dismissed without prejudice for failure to

                                  23   prosecute and failure to comply with a court order, citing Fed. R. Civ. P. 41(b); Ferdik v. Bonzelet,

                                  24   963 F.2d 1258, 1260 (9th Cir. 1992) and Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002).

                                  25   The deadline for Plaintiff to respond to the court’s Order to Show Cause passed without a

                                  26   response from Plaintiff.

                                  27          In a final effort to contact Plaintiff, the court set a telephonic status conference on

                                  28   December 4, 2018. See (dkt 22). The court served a copy of the case docket, including the
                                   1   Clerk’s Notice setting the status conference, on Plaintiff at her last known address. That address

                                   2   was courteously provided to the court by the attorney who now occupies Mr. Collins’s former

                                   3   office. Plaintiff did not appear at the status conference. See (dkt. 23). Counsel for Defendant

                                   4   informed the court that they did not have a current address for Plaintiff.

                                   5          “In determining whether to dismiss a case for failure to comply with a court order the

                                   6   district court must weigh five factors including: ‘(1) the public's interest in expeditious resolution

                                   7   of litigation; (2) the court's need to manage its docket; (3) the risk of prejudice to the defendants;

                                   8   (4) the public policy favoring disposition of cases on their merits; and (5) the availability of less

                                   9   drastic alternatives.’” Ferdik, 963 F.2d at 1260-61, quoting Thompson v. Housing Auth., 782 F.2d

                                  10   at 829, 831 (9th Cir. 1986). See Pagtalunan, 291 F.3d at 640 (confirming application of factors).

                                  11          In this instance, Plaintiff’s abandonment of her case controls the five factors set forth in

                                  12   Ferdik. Although public policy favors disposition of cases on their merits, Plaintiff’s utter failure
Northern District of California
 United States District Court




                                  13   to litigate this case makes it impossible for the court to proceed. The court’s need to manage its

                                  14   docket, the public’s interest in expeditious resolution of litigation, and the risk of prejudice to

                                  15   Defendant all weigh in favor of dismissal. The court has waited more than seven months for

                                  16   Plaintiff to obtain counsel and file her motion for summary judgment, yet she has not done so and

                                  17   has not communicated with the court. There are no less drastic alternatives available.

                                  18          Accordingly, IT IS HEREBY ORDERED that this case is dismissed without prejudice for

                                  19   failure to obey a court order and failure to prosecute.

                                  20          IT IS SO ORDERED.

                                  21   Dated: January 22, 2019

                                  22

                                  23
                                                                                                      ROBERT M. ILLMAN
                                  24                                                                  United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          2
